DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Note
3.	The Office has relied upon the Machine English translation of priority document KR 10-2014-0009838 as the English equivalent of WIPO publication WO 2014/010910 A1 (herein referred to as “Jung et al.”).

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-3 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2010/0032658 A1).
Lee et al. discloses the following compound:

    PNG
    media_image1.png
    153
    404
    media_image1.png
    Greyscale

(page 60) such that m = n = 1, Ar3-6 = hydrocarbon aryl group (phenyl), a = b = 0, and Core = Formula IA (with Y = O) of Formula I as defined by the Applicant; Core = Formulae IA-c and IA-c1 as defined by the Applicant (with c = d = g = h = 0).  Lee et al. discloses the following organic electroluminescent (EL) device:

    PNG
    media_image2.png
    528
    466
    media_image2.png
    Greyscale

(Fig. 1) comprising substrate (1), anode (2), hole-injecting layer (3), hole-transporting layer (4), light-emitting layer (5), electron-transporting layer (6), electron-injecting layer (7), and cathode (8); its inventive compounds comprise the light-emitting layer as EL material or the hole-transporting layer ([0017]-[0018], [0057]).

6.	Claims 1, 4, 5, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (WO 2014/010910 A1).
Jung et al. discloses the following compound:

    PNG
    media_image3.png
    142
    183
    media_image3.png
    Greyscale

(page 17) such that that m = 1, n = 0, Ar1 = hydrocarbon aryl group (phenylene), Ar3-4 = hydrocarbon aryl group (biphenyl), a = 1, b = 0, and Core = Formula IB (with Y = S or C(methyl)2) of Formula I as defined by the Applicant; Core = Formulae IB-e and IB-ee as defined by the Applicant (with w = 0).  Jung et al. discloses the following organic electroluminescent (EL) device:

    PNG
    media_image4.png
    645
    336
    media_image4.png
    Greyscale

(Fig. 1); its inventive compounds comprise the light-emitting layer (or light-emitting assist layer) or hole-injecting/transporting layer ([0033], [0308]).

Claims 1, 6, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (KR 10-2015-0077513).
	Kang et al. discloses the following compound:

    PNG
    media_image5.png
    142
    134
    media_image5.png
    Greyscale

(page 14) such that m = n = 0, a = 1, b = 0, Ar1 = hydrocarbon aryl group (phenyl), and Core = Formula IC (with Y = S or N(substituted phenyl)) of Formula I as defined by the Applicant; Core = Formulae IC-a as defined by the Applicant (with e = f = 0).  Kang et al. discloses an organic electroluminescent (EL) device comprising an organic layer interposed between a pair of electrodes; its inventive compounds comprise the light-emitting layer as host material (pages 12-13 of the Machine English translation).

8.	Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2015/0001494 A1).
	Kim et al. discloses the following compound:

    PNG
    media_image6.png
    318
    672
    media_image6.png
    Greyscale

(page 13) such that a = b = a2 = b2 = 0, e = f = 2, R1 = hydrocarbon aryl (phenyl), Ar3 = Ar5 = hydrocarbon aryl group (phenyl), and Q = hydrocarbon aryl having 4 fused rings (pyrenylene) of Formula III as defined by the Applicant. 

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating
obviousness or nonobviousness.

11.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0001494 A1).
	Kim et al. discloses the compound of Claim 8 as shown above in the 35 U.S.C. 102(a)(1) rejection.  The compound is shown below:

    PNG
    media_image6.png
    318
    672
    media_image6.png
    Greyscale

(page 13).  Kim et al. discloses that its inventive compounds are encompassed by the following formula:

    PNG
    media_image7.png
    167
    402
    media_image7.png
    Greyscale

([0007]) where A1 = pyrenylene or other groups such as benzofluoranthenylene ([0008]-[0009]).  However, Kim et al. does not explicitly disclose the compound as recited by the Applicant.  Nevertheless, it would have been obvious to modify compound 1 as disclosed by Kim et al. (above) such that Q = has at least five fused rings.  The motivation is provided by the fact that the modification would merely involve the exchange of one group (pyrenylene) for a functional equivalent (benzofluoranthenylene) 1), thus rendering the production predictable with a reasonable expectation of success.

Allowable Subject Matter
12.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art is provided by Kang et al. (KR 10-2015-0077513), which discloses compounds of the following form:

    PNG
    media_image8.png
    203
    299
    media_image8.png
    Greyscale

([0013]) where X = NR6, CR7R8, O, or S ([0019]).  An embodiment is disclosed:

    PNG
    media_image5.png
    142
    134
    media_image5.png
    Greyscale

(page 14).  However, it is the position of the Office that neither Kang et al. singly nor in combination with any other prior art provides sufficient motivation to produce any of the compounds as recited by the Applicant, particularly in regards to the nature of the Core.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY YANG/Primary Examiner, Art Unit 1786